Exhibit 99.2 Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Investment Recovery Property Servicing Agreement) ENTERGY LOUISIANA INVESTMENT RECOVERY FUNDING I, L.L.C. Entergy Louisiana,LLC, as Servicer For the Month Ending November 30, 2013 Investment Cost Recovery Group IRC’s Collected and Remitted Total Collected: $1,864,982.38 Remitted: $1,820,205.89* *Includes $83,958.02 collected in October and remitted in November.Difference between total collected and total remitted amount reflects $128,734.51 collected in November and remitted in December. Capitalized terms used herein have their respective meanings set forth in the Investment Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of December, 2013 ENTERGY LOUISIANA,LLC, as Servicer By:/s/ Frank Williford Name: Frank Williford Title: Director, Financings and Asst. Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Investment Recovery Property Servicing Agreement) ENTERGY LOUISIANA INVESTMENT RECOVERY FUNDING I, L.L.C. Entergy Louisiana,LLC, as Servicer For Month Ending: December 31, 2013 Investment Cost Recovery Total IRC Remittances During Month Collected: $1,590,734.41 Remitted: $1,683,102.64 * *Includes $128,734.51 collected in November and remitted in December.Difference between total collected and total remitted amount reflects $36,366.28 collected in December and remitted in January 2014. Capitalized terms used herein have their respective meanings set forth in the Investment Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of January 2014. ENTERGY LOUISIANA,LLC, as Servicer By:/s/ Frank Williford Name: Frank Williford Title: Director, Financings and Asst. Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Investment Recovery Property Servicing Agreement) ENTERGY LOUISIANA INVESTMENT RECOVERY FUNDING I, L.L.C. Entergy Louisiana,LLC, as Servicer For the Month Ending January 31, 2014 Investment Cost Recovery Group Total IRC’s Collected and Remitted Collected: $1,827,736.01 Remitted: $ 1,788,372.51* *Includes $36,366.28 collected in December 2013 and remitted in January.Difference between total collected and total remitted amount reflects $75,729.78 collected in January and remitted in February. Capitalized terms used herein have their respective meanings set forth in the Investment Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day ofFebruary 2014 ENTERGY LOUISIANA,LLC, as Servicer By:/s/ Frank Williford Name: Frank Williford Title: Director, Financings and Asst. Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Investment Recovery Property Servicing Agreement) ENTERGY LOUISIANA INVESTMENT RECOVERY FUNDING I, L.L.C. Entergy Louisiana,LLC, as Servicer For the Month Ending February 28, 2014 Investment Cost Recovery Group Total IRC’s Collected and Remitted Collected: $1,958,835.49 Remitted: $ 1,951,667.06* *Includes $ 75,729.78 collected in January and remitted in February.Difference between total collected and total remitted amount reflects $ 82,898.21 collected in February and remitted in March. Capitalized terms used herein have their respective meanings set forth in the Investment Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of March 2014. ENTERGY LOUISIANA,LLC, as Servicer By:/s/ Stacey Lousteau Name: Stacey Lousteau Senior Manager, Financing and Assistant Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Investment Recovery Property Servicing Agreement) ENTERGY LOUISIANA INVESTMENT RECOVERY FUNDING I, L.L.C. Entergy Louisiana,LLC, as Servicer For the Month Ending March 31, 2014 Investment Cost Recovery Group Total IRC’s Collected and Remitted Collected: $2,004,677.53 Remitted: $1,968,625.98* *Includes $82,898.21 collected in February and remitted in March.Difference between total collected and total remitted amount reflects $118,949.76 collected in March and remitted in April. Capitalized terms used herein have their respective meanings set forth in the Investment Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of April 2014. ENTERGY LOUISIANA,LLC, as Servicer By:/s/ Stacey Lousteau Name: Stacey Lousteau Senior Manager, Financing and Assistant Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Investment Recovery Property Servicing Agreement) ENTERGY LOUISIANA INVESTMENT RECOVERY FUNDING I, L.L.C. Entergy Louisiana,LLC, as Servicer For the Month Ending April 30, 2014 Investment Cost Recovery Group IRC’s Collected and Remitted Total Collected: $1,811,756.65 Remitted: $1,852,066.45 * *Includes $ 118,949.76 collected in March and remitted in April. Difference between total collected and total remitted amount reflects $78,639.96 collected in April and remitted in May. Capitalized terms used herein have their respective meanings set forth in the Investment Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of May 2014. ENTERGY LOUISIANA,LLC, as Servicer By:/s/ Stacey Lousteau Name: Stacey Lousteau Senior Manager, Financing and Assistant Treasurer
